Citation Nr: 0108757	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-00 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left knee arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1998.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The veteran initiated an appeal in July 1999 regarding the 
denial of service connection for defective vision, in 
addition to the issue as shown by the title page of this 
decision.  He indicated on his substantive appeal in December 
1999, however, that he wanted to continue only the appeal 
regarding the left knee disability.  The defective vision 
issue is therefore no longer before the Board.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's residuals of a left knee arthroscopy do not 
manifest lateral instability or recurrent subluxation, and 
range of motion of the left knee is extension to zero and 
flexion to 130 degrees, with pain.

3.  The veteran had surgery to repair a torn meniscus in 
April 1998, and he reports symptoms of popping and stiffness.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for residuals of a left knee arthroscopy 
have not been met.  38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003, 5257, 5260, 
5261 (2000).

2.  The criteria for assignment of a separate rating for 
removal of semilunar cartilage, symptomatic, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991, as amended by The 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000)); 38 C.F.R. Part 4, including 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5259 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The veteran reports that he has swelling, stiffness, and 
soreness in the left knee, and that he is no longer able to 
lead an active lifestyle, including running, because of the 
service-connected left knee disability.  A VA orthopedic 
report regarding the knee is associated with the record, as 
well as an MRI report and the veteran's hearing testimony; 
the Board therefore concludes that adequate assistance to the 
veteran has been rendered pursuant to the Act.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two ratings is to be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because this is an initial rating, the 
rule from Francisco v. Brown, 7 Vet. App. 55 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The veteran established service connection for his left knee 
disability in January 1999, and a 10 percent evaluation is 
currently assigned under Code 5257-5010.  Pursuant to 
Diagnostic Code 5010, arthritis, due to trauma, substantiated 
by X-ray findings is rated as degenerative arthritis under 
Diagnostic Code 5003, which provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Diagnostic Code 5003 further provides that when limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71, Code 5010-5003.

Code 5257 provides a 10 percent evaluation for slight 
recurrent subluxation or lateral instability of the knee.  A 
20 percent evaluation is warranted for moderate recurrent 
subluxation or lateral instability of the knee, and a 30 
percent evaluation is warranted for severe recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. 
§ 4.71a, Code 5257.  In every instance where the schedule 
does not provide a zero percent evaluation for a Code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board will further consider all relevant Codes.  Under 
Code 5260, a noncompensable evaluation is warranted for 
flexion of the leg limited to 60 degrees.  A 10 percent 
evaluation is warranted for flexion limited to 45 degrees.  A 
20 percent evaluation is warranted for flexion limited to 30 
degrees, and a 30 percent evaluation is warranted for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  Under 
Code 5261, a noncompensable evaluation is warranted for 
extension of the leg limited to 5 degrees.  A 10 percent 
evaluation is warranted for extension limited to 10 degrees.  
A 20 percent evaluation is warranted for extension limited to 
15 degrees, and a 30 percent evaluation is warranted for 
extension limited to 20 degrees.  A 40 percent evaluation is 
warranted for extension limited to 30 degrees, and a 50 
percent evaluation is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Code 5261.

A normal range of motion for the knee by VA standards is from 
zero degrees, in which position the leg is extended straight 
out, to 140 degrees, in which position the leg is flexed 
backward.  See 38 C.F.R. § 4.71, Plate II, Flexion and 
Extension of the Knee.

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has X-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257, provided that additional disability is shown.  
VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 
(August 14, 1998) (9-98).  Additional disability is shown 
when a veteran meets the criteria for a noncompensable 
evaluation under either Code 5260 or Code 5261, which 
includes flexion limited to 60 degrees or extension limited 
to 5 degrees, or when there is painful motion such that it 
adds to the actual limitation of motion shown under Code 5260 
or Code 5261.  9-98 at paragraphs 1, 6.  A separate 
evaluation may also be granted under Code 5003 and 38 C.F.R. 
§ 4.59, when a veteran technically has full range of motion 
that is inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

At a VA orthopedic examination in October 1998, the veteran 
related a history of left knee pain developing in June 1997.  
He indicated that the knee became stiff and began popping.  
He began noticing the pain after running, and he felt intense 
discomfort.  He stated that the pain developed from 
intermittent to chronic, and an MRI was ordered.  The MRI 
showed that the veteran had a torn meniscus.  He had an 
arthroscopic procedure, and was noted to have chondromalacia 
grade III of the knee.  He said that aggravating factors were 
squatting, prolonged standing or sitting, and climbing 
stairs.  Physical examination showed that the veteran had 
active and passive motion without any obvious deformity.  The 
examiner reported that the veteran had no instability of the 
left knee.  Further, there was no edema or erythema.  The 
examiner stated that there was full range of motion of the 
knee with extension to zero and flexion to 130 degrees.  The 
examiner diagnosed status post meniscal tear with subsequent 
meniscectomy.  An X-ray of the left knee taken at that time 
showed that there was no bone or joint abnormality, or any 
evidence of acute or recent fracture or dislocation.  The 
articular cortices were smooth and regular and no unusual 
soft tissue calcification was shown.  The examiner said that 
the X-ray was normal.

The veteran testified at an RO personal hearing in May 2000 
that he had discomfort in the knee following the surgery, and 
sometimes he wore a knee brace.  He took Motrin for pain.  He 
also reported that he had some pinching and soreness in the 
knee when he walked.  The veteran testified that he avoided 
walking on uneven ground and on stairs.

According to an MRI report from May 2000, the veteran 
reported that he had soreness, popping in the knee, and 
giving away.  The MRI showed that there was mild medial joint 
line narrowing.  The assessment was rule out medial meniscus 
injury, and there were signs of early osteoarthritis.  The 
veteran was advised to avoid impact exercise.

The Board must now decide whether an evaluation in excess of 
10 percent is warranted by the symptoms presented in the 
record.  In making this determination, the Board will 
predominantly rely on the October 1998 VA orthopedic 
examination report, which is the most important evidence of 
record.  According to the report, the veteran had no 
instability of the left knee.  This finding was made by a 
medical professional after a direct examination of the knee.  
Further, the report does not reflect that there is any 
recurrent subluxation.  In fact, the X-ray taken in October 
1998 did not show any evidence of bone or joint abnormality 
or any acute or recent fracture or dislocation.  As such, the 
Board finds that there is no basis on which to assign a 
compensable evaluation under the provisions of Code 5257.  

The evidence does not reflect that a higher evaluation than 
10 percent is warranted under either Code 5260 or Code 5261.  
The examiner in October 1998 said that the veteran had active 
and passive motion without any obvious deformity, and there 
was full range of motion of the knee with extension to zero 
and flexion to 130 degrees.  Plate II, 38 C.F.R. § 4.71, 
Flexion and Extension of the Knee, shows that normal range of 
motion of the knee is extension to zero and flexion to 140 
degrees, thereby reflecting that there is a 10 degree 
limitation of flexion in the veteran's left knee.  
Accordingly, the RO has properly assigned a 10 percent 
evaluation based on the veteran's reports of pain with 
limitation of motion.  Nonetheless, a higher evaluation is 
not warranted by the evidence under these Codes.

In addition to the assignment of the 10 percent evaluation as 
discussed above, the Board will assign a separate rating 
because the veteran underwent a meniscectomy, and he reports 
residual symptoms.  Under Code 5259, removal of semilunar 
cartilage, symptomatic, warrants a 10 percent evaluation.  
The evidence of record shows that the veteran underwent the 
meniscectomy in April 1998.  He has reported that he has 
stiffness and popping in the knee.  As such, the removal of 
the semilunar cartilage is apparently symptomatic.  The Board 
concludes that the criteria for a separate rating under Code 
5259 have been met.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the 
veteran's disability of the left knee.  In the instant case, 
however, there has been no showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Under these circumstances, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board again notes that staged ratings are possible 
because the veteran has disputed his initial evaluation, but 
the Board did not find that staged ratings were applicable in 
the present case.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, the Board will not 
apply this doctrine because the preponderance of the evidence 
is against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left knee arthroscopy is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to the assignment of a 
separate rating for removal of semilunar cartilage, 
symptomatic, is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

